     Case 1:20-cv-01381-DAD-EPG Document 15-1 Filed 01/22/21 Page 1 of 9




 1     DONALD J. PUTTERMAN (SBN 90822)
       E-mail: dputterman@plylaw.com
 2     DANNIELLE M. CAMPBELL (SBN 303204)
 3     E-mail: dcampbell@plylaw.com
       PUTTERMAN | YU LLP
 4     345 California Street, Suite 1160
       San Francisco CA 94104-2626
 5     Tel:      (415) 839-8779
       Fax:      (415) 737-1363
 6

 7     Attorneys for Defendant
       SVP PARTNERS, LLC
 8

 9                                 UNITED STATES DISTRICT COURT
10                               EASTERN DISTRICT OF CALIFORNIA

11     GEORGE AVALOS, and Individual,               Case No. 1:20-cv-01381-DAD-EPG
12                        Plaintiff,
                                                    DECLARATION OF DANNIELLE M.
13            v.                                    CAMPBELL IN SUPPORT OF
                                                    DEFENDANT SVP PARTNERS LLC’S
14     SVP PARTNERS, LLC, a California LLC,         MOTION TO DISMISS PLAINTIFF’S
                          Defendants.               COMPLAINT FOR IMPROPER
15                                                  SERVICE PURSUANT TO F.R.C.P.
                                                    RULE 12(b)(5)
16
17                                                  Complaint Filed:   September 30, 2020

18                                                 Date:          February 19, 2021
                                                   Time:          10:00 a.m.
19                                                 Courtroom:     10
20
                                                   The Honorable Erica P. Grosjean Presiding
21
22
23

24
25

26
27

28
                                                                    Case No. 1:20-CV-01381-DAD-EPG
       DECLARATION OF DANNIELLE M. CAMPBELL IN SUPPORT OF SVP PARTNERS, LLC’S MOTION TO DISMISS
                                       PLAINTIFF’S COMPLAINT
     Case 1:20-cv-01381-DAD-EPG Document 15-1 Filed 01/22/21 Page 2 of 9




 1           I, DANNIELLE M. CAMPBELL, declare:

 2           1.      I am an active member of good standing of the State Bar of California and an attorney

 3    at the law firm of PUTTERMAN | YU LLP, attorneys for Defendant SVP Partners, LLC. I have

 4    personal knowledge of the facts stated therein, and if required, could and would competently testify

 5    thereto.

 6           2.      On December 30, 2020, I called and emailed Phyl Grace at Manning Law Office,

 7    counsel for Plaintiff, to inform counsel that Plaintiff’s service of the Complaint was defective, and I

 8    requested that Plaintiff dismiss the Complaint. A true and correct copy of my email to Attorney Grace

 9    dated December 30, 2020 is attached hereto as Exhibit 1. I further emailed Attorney Grace with a

10    copy of the Proof of Service of Summons filed (Docket Number 5), noting that the Proof of Service

11    also indicated that the Summons was not served with the Complaint and therefore service was

12    defective. A true and correct copy of my email to Attorney Grace dated December 30, 2020 is

13    attached hereto as Exhibit 2. I received no response to from Plaintiff’s counsel.

14           3.      Instead of addressing the defects in service, I received an email from Craig Cote at

15    Manning Law Office, introducing himself and informing me that Plaintiff intended to settle the

16    matter. Not Attorney Cote nor anyone from Manning Law Office addressed Plaintiff’s defects in

17    service.

18           I declare the foregoing to be true and correct under the penalty of perjury of the laws of

19    California. Executed on January 22, 2021 in San Francisco, CA.

20                                                               /s/ Dannielle M. Campbell
21                                                              Dannielle M. Campbell

22
23

24
25

26
27

28
                                                         1           Case No. 1:20-CV-01381-DAD-EPG
        DECLARATION OF DANNIELLE M. CAMPBELL IN SUPPORT OF SVP PARTNER, LLC’S MOTION TO DISMISS
                                       PLAINTIFF’S COMPLAINT
      Case 1:20-cv-01381-DAD-EPG Document 15-1 Filed 01/22/21 Page 3 of 9




                                                       ([KLELW




                                                                                          ([KLELW
                                                                                          &DVH1RFY'$'(3*

(;+,%,772&$03%(//'(&/$5$7,21,168332572)6933$571(56//&¶6027,2172',60,663/$,17,))¶6&203/$,17
Case 1:20-cv-01381-DAD-EPG Document 15-1 Filed 01/22/21 Page 4 of 9




From:               Dannielle M. Campbell
To:                 pgrace@manninglawoffice.com
Cc:                 Donald Putterman; Celeste Bucciarelli
Subject:            Avalos v. SVP Partners LLC, Eastern District of California Case No. 1:20-cv-01381-DAD-EPG
Date:               Wednesday, December 30, 2020 2:29:00 PM


Dear Ms. Grace,

This note follows a voice message left with your office voicemail system a moment ago. We
represent SVP Partners LLC in the subject lawsuit filed by your client Mr. George Avalos in the
Eastern District of California. We are in receipt of a Minute Order from Magistrate Erica Grosjean
continuing a hearing to January 15, 2021 at 10:00 AM on your client’s motion for default judgment
against our clients.

Please note service of the complaint is defective because it failed to include a summons, and the
entire action can be dismissed on grounds of improper service. We request your client withdraw the
motion for default immediately and allow our clients until January 30, 2021 to respond or we will
have to bring a motion to dismiss under Rule 12(b)(5). Please confirm your client has withdrawn the
default no later than December 31, 2020 by 5:00 PM.

We appreciate your attention to this matter.

Dannielle M. Campbell
Of Counsel
Putterman | Yu LLP
345 California St. | Suite 1160
San Francisco, CA 94104
dcampbell@plylaw.com
Tel. 415.839.8779 | Direct. 415.598.2870 | Fax. 415.737.1363
 Case 1:20-cv-01381-DAD-EPG Document 15-1 Filed 01/22/21 Page 5 of 9




                                                ([KLELW




                                                                                 ([KLELW
                                                                                 &DVH1RFY'$'(3*

(;+,%,772&$03%(//'(&/$5$7,21,168332572)6933$571(56//&¶6027,2172',60,663/$,17,))¶6&203/$,17
Case 1:20-cv-01381-DAD-EPG Document 15-1 Filed 01/22/21 Page 6 of 9




From:                Dannielle M. Campbell
To:                  pgrace@manninglawoffice.com
Cc:                  Donald Putterman; Celeste Bucciarelli
Subject:             RE: Avalos v. SVP Partners LLC, Eastern District of California Case No. 1:20-cv-01381-DAD-EPG
Date:                Wednesday, December 30, 2020 2:56:00 PM
Attachments:         2020_1020 POS of Summons - SVP Partners.pdf


For your reference, attached is the Proof of Service of Summons we pulled from PACER, which shows
the summons was not served with the complaint because the box for summons is not checked.
Thank you.

Sincerely,

Dannielle M. Campbell
Of Counsel
Putterman | Yu LLP
345 California St. | Suite 1160
San Francisco, CA 94104
dcampbell@plylaw.com
Tel. 415.839.8779 | Direct. 415.598.2870 | Fax. 415.737.1363


From: Dannielle M. Campbell
Sent: Wednesday, December 30, 2020 2:30 PM
To: pgrace@manninglawoffice.com
Cc: Donald Putterman <dputterman@plylaw.com>; Celeste Bucciarelli <cbucciarelli@plylaw.com>
Subject: Avalos v. SVP Partners LLC, Eastern District of California Case No. 1:20-cv-01381-DAD-EPG

Dear Ms. Grace,

This note follows a voice message left with your office voicemail system a moment ago. We
represent SVP Partners LLC in the subject lawsuit filed by your client Mr. George Avalos in the
Eastern District of California. We are in receipt of a Minute Order from Magistrate Erica Grosjean
continuing a hearing to January 15, 2021 at 10:00 AM on your client’s motion for default judgment
against our clients.

Please note service of the complaint is defective because it failed to include a summons, and the
entire action can be dismissed on grounds of improper service. We request your client withdraw the
motion for default immediately and allow our clients until January 30, 2021 to respond or we will
have to bring a motion to dismiss under Rule 12(b)(5). Please confirm your client has withdrawn the
default no later than December 31, 2020 by 5:00 PM.

We appreciate your attention to this matter.

Dannielle M. Campbell
Of Counsel
Putterman | Yu LLP
345 California St. | Suite 1160
San Francisco, CA 94104
Case 1:20-cv-01381-DAD-EPG Document 15-1 Filed 01/22/21 Page 7 of 9



dcampbell@plylaw.com
Tel. 415.839.8779 | Direct. 415.598.2870 | Fax. 415.737.1363
Case 1:20-cv-01381-DAD-EPG Document 15-1 Filed 01/22/21 Page 8 of 9

    Case 1:20-cv-01381-DAD-EPG Document 5 Filed 10/20/20 Page 1 of 2
Case 1:20-cv-01381-DAD-EPG Document 15-1 Filed 01/22/21 Page 9 of 9

    Case 1:20-cv-01381-DAD-EPG Document 5 Filed 10/20/20 Page 2 of 2
